FRICK J.
I concur. I am free to confess, however, that I have had some difficulty in arriving at what to my mind seems a satisfactory conclusion in this case. After carefully considering the text of our Workmen’s Compensation Act, and *267after comparing its provisions with those of other similar acts, and upon mature reflection respecting the controlling purpose of such acts, I can see no escape from the conclusion reached by my associate, Mr. Justice THURMAN. In this ease it is conceded'by both sides that the regular course of employment of the deceased was necessarily irregular and intermittent; that is, that the work he was employed to do was necessarily such that he could be employed only a portion of his time. It is also conceded that when he was not doing road work he was engaged in agricultural labor on his farm, an employment which is not embraced within the Workmen’s Compensation Act. Keeping in mind, therefore, that in ease of injury the purpose of the act is to compensate the injured employé for loss of time, and in case of his death to compensate those who are dependent upon him for support for the actual pecuniary loss they will sustain- by reason of being deprived of his earnings, it follows, as a necessary corollary,- that the amount of compensation to either the injured employe, or, in case of his death, to those who are dependent upon him, ordinarily cannot exceed the amount the deceased earned in the particular employment in which he was engaged at the time of his death. Under such circumstances it is of the utmost importance to keep in inind two things: (1) That the compensation act does not cover the ground of old-line accident insurance; and (2) that it is the actual amount earned in the course of the employment, and not the earning capacity of the deceased, which constitutes the basis of compensation under the act. By what is actually earned is meant the wage that is paid to the employé in the course of his regular employment. If, therefore, the employment is continuous, the days that he may “lay off,” even though voluntary, are not deducted when the average weekly earnings are ascertained. If, however, as here, the employment in its very nature is intermittent, and the employé necessarily can earn wages only a part of the time, then the average weekly wage thus earned during the whole period of the employment, or for at least such a length of time as will give the true average, must be taken *268as the basis for computing the amount that should be allowed under the statute. In order, therefore, to arrive at a just result it is necessary to ascertain the average weekly wage the employé earned in the regular course of his employment, ascertained as just stated, since that is what those who are dependent upon him for support are deprived of in case of his death, and that is what the statute contemplates shall be awarded to them during the period of time fixed in the statute. That such is the purpose of the statute is manifested in various ways by its language. The provision respecting the basis of compensation, as well as the provision which makes the amount of the pay roll the basis for contributions to the fund from which the compensation is paid, clearly indicate that such is the purpose of the act. Where the employment is regular and continuous, and the rate of wage is fixed, there can be no difficulty whatever in arriving at a just result. Where, as here, however, the regular employment is intermittent, the only correct method of arriving at a just result is the one pursued by Mr. Justice THURMAN in his opinion. The reason why, under such circumstances, the earnings for at least the period of time before stated must be reduced to a weekly average, is not hard to understand. Indeed, it is quite obvious. For example, if the regular course of the employment is intermittent, as here, and the employe works only one-third or less of the time covered by his employment, then his average weekly wage is necessarily less than what he actually earned in the par-' ticular week or on the particular day he was accidentally killed. In view, therefore, that the compensation which is awarded in each case under the statute is for a continuous weekly allowance, and not only for the one-third or less of the time the employé may have been actually engaged at work, his earnings must be averaged for the whole number of weeks, and in that way the correct amount which the statute assumes he contributed to those who were dependent upon him for support must be ascertained. If the compensation under the circumstances just stated, were based upon what the employé actually earned during the week or on the *269day be was killed, the dependents would receive the sum equal to three or more times the amount they were actually deprived of; that is, three or more times the amount he, in contemplation of the statute, could have contributed to them during the time he was employed.
If the act were intended to take the place of ordinary accident insurance, or if it were intended to cover losses other than those which are merely pecuniary, the case would be different. In this connection it must always be kept in mind, however, that where the work is regular and continuous, or substantially so, and the wages of the employe have been increased from time to time, then these circumstances must be considered when the amount of compensation to be awarded is determined. In each case the evidence relating to those matters Should, however be reflected in the findings, and be carefully considered in determining the amount to be allowed as compensation, and the statutory provision in that regard should be carefully observed.
The method pursued by the Industrial Commission in fixing the compensation in this case, as clearly pointed out by Mr. Justice THURMAN, in my judgment is not only unsound in principle, but is in direct conflict with both the letter and the spirit of our statute, in that the compensation allowed is upon a basis as though the deceased worked all of the time when in fact he worked only a small part of the whole time during which he was employed in road work; and thus the amount awarded is far in excess of the earnings of the deceased, and hence far in excess of what his dependents could have received from the earnings derived from the work in which he was engaged. Moreover, the dependents in this case are allowed compensation for the time in which the deceased was engaged in agricultural work, which is expressly excluded from the act. If therefore, the deceased had been killed while repairing his farm, or while doing something else on the farm, his dependents would have been remediless.
It is true that by reason of the death of the deceased his dependents are deprived of his entire earning capacity. *270Tbat, however, is a misfortune not covered by the statute (except as it may be covered by the minimum amount allowed) and therefore cannot be considered here. It is manifestly our duty to apply the law as we find it, and, in case any other tribunal, board, or commission over which the law requires us to exercise jurisdiction misinterprets or erroneously applies the law, it is our duty to correct the error in ease the proceedings are brought here for review.